Citation Nr: 0311147	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  94-02 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
mechanical back pain with degenerative disc disease for the 
period September 5, 1992, to September 22, 2002.

2.  Entitlement to an evaluation in excess of 40 percent for 
mechanical back pain with degenerative disc disease for the 
period commencing September 23, 2002.

3.  Entitlement to an evaluation in excess of 20 percent for 
chronic left-sided L5-S1 radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to September 
1992.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  June 1993 by the Milwaukee, 
Wisconsin, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In November 1995 and September 1999, the Board remanded this 
case to the RO.  The case was most recently returned to the 
Board in February 2003.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The VCAA also provides that 
VA shall notify the claimant of any information, and any 
medical or lay evidence not previously provided to VA which 
is necessary to substantiate the claim and whether VA or the 
claimant is expected to obtain any such evidence.  See 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Charles v. Principi, 16 Vet. App. 370 
(2002).

In March 2003, the Board notified the veteran specifically as 
to what evidence is needed to support his claim under the 
VCAA, as contemplated under controlling legal authority.  
However, in Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003), the United States Court of Appeals for the Federal 
Circuit held that 38 C.F.R. § 19.9(a)(2)(ii), which 
authorized the Board "to provide the notice required by 
38 U.S.C. [§] 5103(a)" was invalid.  As matters stand, the 
record has a procedural defect in the notice required under 
the VCAA which may no longer be cured by the Board.  
Accordingly, the Board must remand the case to the RO in 
order to satisfy VA's duty to notify the veteran.

Under the circumstances, this case is REMANDED to the RO to 
notify the veteran as follows:

We have a duty to notify you and your representative, 
if you have one, of any information and evidence needed 
to substantiate and complete a claim for VA benefits.  
Information means non-evidentiary facts, such as your 
address and Social Security number or the name and 
address of a medical care provider who may have 
evidence pertinent to the claim.  In your case, 
evidence needed to substantiate your claims for 
entitlement to: an evaluation in excess of 10 percent 
for mechanical back pain with degenerative disc disease 
for the period September 5, 1992, to September 22, 
2002; an evaluation in excess of 40 percent for 
mechanical back pain with degenerative disc disease for 
the period commencing September 23, 2002; and an 
evaluation in excess of 20 percent for chronic left-
sided L5-S1 radiculopathy would be evidence tending to 
show that you meet the criteria for the next higher 
ratings.  

The criteria for the next higher rating for mechanical 
back pain with degenerative disc disease for the period 
September 5, 1992, to September 22, 2002, are: moderate 
limitation of motion of the lumbar spine; or 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in a 
standing position; or moderate intervertebral disc 
syndrome with recurring attacks.  The criteria for the 
next higher rating for mechanical back pain with 
degenerative disc disease for the period commencing 
September 23, 2002, are: pronounced intervertebral disc 
syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the 
diseased disc(s), with little intermittent relief; or 
intervertebral disc syndrome with incapacitating 
episodes (periods of acute signs and symptoms due to 
intervertebral disc syndrome which require bed rest 
prescribed by a physician and treatment by a physician) 
having a total duration of at least 6 weeks during the 
past 12 months.  The criterion for the next higher 
rating for chronic left-sided L5-S1 radiculopathy is 
moderately severe incomplete paralysis of the sciatic 
nerve.  

The evidence to substantiate your claims for higher 
disability ratings would be medical findings by a 
physician or physicians who examined or treated you 
during the time periods relevant to your claims or 
other relevant evidence.  You are expected to obtain 
and submit such evidence needed to substantiate your 
claims, if you are able to do so.     

The RO should allow the veteran the period of time provided 
by law for a response.  

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claim may 
now be granted.  If the decision remains adverse to the 
veteran, he and his representative should be provided with an 
appropriate Supplemental Statement of the Case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order.  The purpose of this REMAND is to fulfill 
VA's duty to notify the veteran under the VCAA.  No action is 
required of the veteran until he receives further notice.  
 


In addition to evidence, the appellant has the right to 
submit additional argument on the matter which the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




	                  
_________________________________________________
	Robert E. Sullivan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




